Name: Commission Regulation (EC) NoÃ 241/2006 of 10 February 2006 amending Regulation (EC) NoÃ 1004/2001 concerning the classification of certain goods in the Combined Nomenclature
 Type: Regulation
 Subject Matter: tariff policy;  information technology and data processing
 Date Published: nan

 11.2.2006 EN Official Journal of the European Union L 40/5 COMMISSION REGULATION (EC) No 241/2006 of 10 February 2006 amending Regulation (EC) No 1004/2001 concerning the classification of certain goods in the Combined Nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) The classification of a colour plasma-screen with installation diskettes in Commission Regulation (EC) No 1004/2001 of 22 May 2001 concerning the classification of certain goods in the Combined Nomenclature (2) has led to classifications under CN code 8528 21 90 for the plasma-screen and 8524 91 00 for the installation diskettes. Since Note 6 to Chapter 85 of the Combined Nomenclature was amended with effect from 1 January 2002 and in view of the fact that the HS Committee agreed in October 2004 on the interpretation of this Note, Regulation (EC) No 1004/2001 is to be considered as incorrect. (2) Regulation (EC) No 1004/2001 should therefore be amended accordingly. (3) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The second item of the table set out in the Annex to Regulation (EC) No 1004/2001 is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 February 2006. For the Commission LÃ ¡szlÃ ³ KOVÃ CS Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. Regulation as last amended by Regulation (EC) No 2175/2005 (OJ L 347, 30.12.2005, p. 9). (2) OJ L 140, 24.5.2001, p. 8. ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) Set put up for retail sale comprising a colour monitor, cable clips, power cable, remote control (operated by two batteries), a user manual and installation diskettes. The monitor is of the plasma type with a diagonal measurement of the screen of 105,6 cm (overall dimensions 103,5 (W) Ã  64 (H) Ã  15 (D) cm) with an 852 Ã  480 pixel configuration and two internal loudspeakers. It has the following interfaces:  three video input connectors (composite video signal),  a data input connector (VGA-SVGA),  an audio input connector,  a control connector. The different interfaces enable the monitor to show in colour both data received from automatic data-processing machines and still or moving images from a video recording or reproducing apparatus, a DVD-player, a video camera, etc. 8528 21 90 Classification is determined by General Rules 1, 3(b) and 6 for the interpretation of the Combined Nomenclature and the wording of the CN codes 8528, 8528 21 and 8528 21 90. The essential character of the set is conferred by the monitor. The product is not classifiable under subheading 8471 60 because it is capable of reproducing a colour image from a composite video signal (see the HS Explanatory Notes to heading 8471, point (I)(D)(1)). Likewise, the product is not to be classified under heading 8531 because its function is not to provide visual indication for signalling purposes (see the HS Explanatory Notes to heading 8531, point (D)).